Citation Nr: 1720953	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-43 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 14, 2014 for a compensable evaluation for radiculopathy of the femoral nerve, right lower extremity.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the femoral nerve, right lower extremity from October 14, 2014.

3.  Entitlement to an effective date earlier than October 14, 2014, for a compensable evaluation for radiculopathy of the femoral nerve, left lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the femoral nerve, left lower extremity from October 14, 2014.

5.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the sciatic nerve, right lower extremity, prior to October 14, 2014 and in excess of 40 percent thereafter.

6.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the sciatic nerve, left lower extremity, prior to October 14, 2014 and in excess of 40 percent thereafter.

7.  Entitlement to a disability rating in excess of 80 percent prior to October 7, 2016 for chronic kidney failure with hypertension associated with Focal Segmental Glomerulosclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1994

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2007, October 2014, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

In March 2007, the Veteran filed a claim of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  In a June 2007 rating decision, the RO granted the Veteran's claims and assigned a 10 percent rating for peripheral neuropathy of the right and left lower extremities.  In an August 2007 letter, the Veteran wrote that he disagreed with the June 2007 rating decision. Additionally, the Veteran wrote his peripheral neuropathy had deteriorated tremendously and that he had constant pain and numbness in hands and feet, which made walking and standing increasingly difficult.  However, the AOJ never issued a statement of the case in response to the Veteran's notice of disagreement. Subsequently, in May 2008, the Veteran filed increased ratings claims for his peripheral neuropathy of the right and left lower extremities. 

Taking the view most favorable to the Veteran, the Board construes the Veteran's August 2007 letter to be a notice of disagreement with the June 2007 rating decision.  Young v. Shinseki, 22. Vet. App. 461, 467 (2009).  Hence, the appeal before the Board relates to the Veteran's June 2007 claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  Bond v. Shinseki, 659 F.3d 1362, 1367 (2013).

In December 2014, the Board remanded the claims considered herein and dismissed the claim for an increased rating for multiple myeloma.

In October 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

An October 2016 rating decision granted the Veteran's claims for entitlement to service for a bilateral hip disability and granted a 100 percent disability rating for his kidney disability, effective October 7, 2016.

The Board notes that the Veteran's last day of work was October 31, 2014, according to a VA Form 21-8940 dated November 2014.  The Veteran contended that his chronic kidney failure resulted in his unemployability as of that date.  The grant of 100 percent herein for such disability moots any TDIU claim.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's radiculopathy of the femoral nerve, right lower extremity manifested prior to October 14, 2014.

2.  The preponderance of the evidence indicates that the Veteran's radiculopathy of the femoral nerve, right lower extremity manifested in severe incomplete partial paralysis from October 14, 2014.

3.  The preponderance of the evidence is against a finding that the Veteran's radiculopathy of the femoral nerve, left lower extremity manifested prior to October 14, 2014.

4.  The preponderance of the evidence indicates that the Veteran's radiculopathy of the femoral nerve, left lower extremity manifested in severe incomplete partial paralysis from October 14, 2014.

5.  The preponderance of the evidence indicates that the Veteran's radiculopathy of the sciatic nerve, right lower extremity is mild prior to October 14, 2014 and moderately severe thereafter.

6.  The preponderance of the evidence indicates that the Veteran's radiculopathy of the sciatic nerve, left lower extremity is mild prior to October 14, 2014 and moderately severe thereafter.

7.  Since May 8, 2013, the evidence of record indicates that the Veteran has had renal dysfunction precluding more than sedentary activity due to markedly decreased kidney function.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for neuropathy of femoral nerve the right lower extremity prior to October 14, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8626 (2016).

2.  The criteria for a disability rating of 30 percent, but not higher, for neuropathy of femoral nerve the right lower extremity are met from October 14, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8626 (2016).

3.  The criteria for a compensable rating for neuropathy of femoral nerve the left lower extremity prior to October 14, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8626 (2016).

4.  The criteria for a disability rating of 30 percent, but not higher, for neuropathy of femoral nerve of the left lower extremity are met from October 14, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8626 (2016).

5.  The criteria for an initial rating in excess of in excess of 10 percent for radiculopathy of the sciatic nerve, right lower extremity, prior to October 14, 2014 and in excess of 40 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8620 (2016).

6.  The criteria for an initial rating in excess of in excess of 10 percent for radiculopathy of the sciatic nerve, left lower extremity, prior to October 14, 2014 and in excess of 40 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8620 (2016).

7.  The criteria for a 100 percent rating since May 8, 2013 for a kidney condition have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board notes that the Veteran has not been provided the elements of an increased rating for a kidney disease.  However, the undersigned Veterans Law Judge explained increased rating claims to the Veteran during the hearing, the Veteran testified concerning his need for kidney dialysis and his current disability and the Veteran is represented by a Veterans Service Organization which ostensibly offers the Veteran assistance in bolstering his claim for additional benefits.  Thus, the Board finds that the Veteran has actual knowledge of the elements of an increased rating claim for his kidney disorder.  Additionally, the grant herein constitutes a full grant of the increased rating on appeal.

Concerning the appeals for higher ratings for bilateral radiculopathy, these issues arise subsequent to the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains post-service reports of VA and private treatment and examination as well as consideration of hearing testimony.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating, Kidney Disease

The Veteran's date of claim for an increased rating for kidney disease with hypertension is May 8, 2014.

The Veteran's chronic kidney disease with hypertension has been evaluated as 80 percent disabling from May 14, 2013 and 100 percent disabling from October 7, 2016 under 38 C.F.R. 4.115b, Diagnostic Codes 7507. 

Diagnostic Code 7507 instructs that the disability is to be rated according to the predominant symptoms as renal dysfunction, hypertension, or heart disease.

For renal dysfunction, a noncompensable rating is assigned where there is albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is assigned when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80 mg; or creatinine 4 to 8mg; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg; or creatinine more than 8mg; or markedly decreased function of kidney or other organ systems, especially cardiovascular. 

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104.

During the Veteran's October 2015 videoconference hearing, the Veteran testified that while he was currently not undergoing dialysis treatment, every time he visited his doctor, his doctor told him that he could start dialysis "any day now." The Veteran testified that his doctor told him that most people, like him, who had only thirteen percent kidney function were on dialysis.

In an undated letter, the Veteran's physician, Dr. M. J. S., M.D., wrote that the Veteran was nearing end stage kidney failure.  Dr. M. J. S. wrote that while the Veteran had chronic kidney disease for many years, since September 2013 his renal function had progressively declined and he was nearing hemodialysis.  The physician wrote that while it is always difficult to predict when a patient will need dialysis, he suspected that it was just a matter of time until the Veteran needed it. 

The Board observes that the Veteran was afforded an October 2014 VA examination; however, the examination report was not responsive to the diagnostic criteria for a rating higher than 80 percent for kidney disease.

The Veteran's October 2016 VA examination indicates that the Veteran retired in October 2014 due to weakness and fatigue.  His activity was limited to predominantly sedentary levels due to his end stage renal disease and other medical conditions.  He received dialysis.

The Board finds an earlier effective date of May 8, 2013 is warranted for the 100 percent schedular rating assigned for the kidney disability, one year prior to his date of claim for an increased rating.  The Board finds that treatment during this period is suggestive of renal dysfunction precluding more than sedentary activity due to markedly decreased kidney function; therefore, a 100 percent rating is warranted for the entirety of the relevant period.

The Board considered whether the Veteran is entitled to a separate evaluation for hypertension.  However, as indicated above, the Veteran's predominant symptom for his chronic kidney disease is kidney dysfunction.  Thus, to award a separate evaluation for hypertension would violate the rule against pyramiding.  38 C.F.R. § 4.14.

Lower Extremity Radiculopathy

As to the service-connected radiculopathy of each lower extremity, under 38 C.F.R. § 4.124a , the schedules for rating diseases of the peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2016).  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuritis not characterized by organic changes can receive a maximum rating of moderate, incomplete paralysis, unless it is of the sciatic nerve, in which case the maximum rating is moderately severe, incomplete paralysis.  Id.  As applicable here, neuralgia can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124. 

Incomplete paralysis, neuritis or neuralgia of the sciatic nerve warrants a 10 percent evaluation when mild; a 20 percent evaluation when moderate; a 40 percent evaluation when moderately severe; and a 60 percent evaluation when severe, with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve with the foot dangling and drops, no active movement possible of muscles below the knee, knee flexion weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8620. 

Incomplete paralysis, neuritis or neuralgia of the anterior crural (femoral) nerve warrants a 10 percent evaluation when mild; a 20 percent evaluation when moderate; and a 30 percent evaluation when severe. Complete paralysis warrants a 40 percent evaluation when there is paralysis of quadriceps extensor muscles. 38 C.F.R. § 4.124a, DC 8626.

The Veteran was initially granted service connection for peripheral neuropathy as a residual of his service-connected multiple myeloma by a June 2007 rating decision, with an effective date for service connection of March 9, 2007.  The date was based on the fact that the Veteran's multiple myeloma was rated on the basis of residuals as of that date, one year following termination of therapy for the multiple myeloma.  Thus, the Veteran was in receipt of a 100 percent disability rating for multiple myeloma from March 3, 2006, his date of claim, to March 8, 2007.  From March 9, 2007, the Veteran was rated for residuals of his multiple myeloma, to include his bilateral extremity peripheral neuropathy.  The Board additionally notes that there is a final July 12, 2001 Board decision.  There is no indication of a specific claim for entitlement to service connection for peripheral neuropathy from July 12, 2001 to  March 3, 2006.

A July 2006 private treatment note indicates that the Veteran reported peripheral neuropathy with an onset of March 2006, probably due to thalidomide treatment and M-protein.

The Veteran was afforded a VA authorized examination in April 2007.  The neurological examination indicated that the Veteran's motor function was within normal limits; sensory findings were abnormal with findings of decreased pin prick sensation from feet to midshin bilaterally; bilateral lower extremity reflexes were knee jerk at 1+ and ankle jerk absent.  The Veteran indicated that he had pain which was burning and aching in his legs.  The functional impairment was indicated as drug-induced peripheral neuropathy with pain and extremity weakness.  

A January 2008 private treatment note indicates the Veteran's worst problem was his neuropathy of the feet.  March 2008 treatment indicates that he had mild paresthesia when he had to stand for prolonged periods.

A September 2008 treatment note indicates that the Veteran had painful paresthesia due to his neuropathy but with improvement on Lyrica.  His motor testing and sensation were normal.

An October 2008 VA examination indicates that the Veteran had decreased reflexes due to his peripheral neuropathy.

June 2010 private treatment records indicate that the Veteran's peripheral neuropathy was very well controlled and he had significant improvement on low-dose Lyrica.  The Veteran's motor results were normal with a reduction in patellar and Achilles reflexes.  His sensation was intact to light touch and temperature but mildly reduced to vibration.

In a September 2010 C&P examination report, the Veteran was diagnosed with peripheral neuropathy, right and left lower extremities. The Veteran had paresthesia and pain with burning and tingling in both feet.  Reflexes and the motor examination were normal; however, there was decreased sensation to pain/pinprick and light touch.  There was no muscle atrophy and muscle tone was normal.

A June 2011 private neurology note indicates that the Veteran's burning pain in his lower extremities was controlled with Lyrica.  The provider indicated that there was no evidence of progression.

An August 2012 private neurology note indicates that the Veteran's neuropathy was unchanged and that he had numbness, tingling and burning, worse with standing or not taking the Lyrica.  He was intact to light touch and temperature with mildly decreased vibratory sense.

In an October 2014 C&P examination report, which led to the increases in the Veteran's disability ratings, the Veteran was diagnosed with peripheral neuropathy, bilateral lower extremities.  The examiner noted that the diagnoses were changed because of the progression of the Veteran's peripheral neuropathy.  He noted that the chronic inflammation in the Veteran's spine caused the progression of the radiculopathy from just the sciatic nerve to now include the femoral nerve.  The sciatic nerve was indicated as a moderately severe disability and the anterior crural (femoral) nerve was indicated as a severe disability.  The Veteran had no bowel or bladder problems.  

In his October 2015 videoconference hearing, the Veteran testified that the current evaluations and effective dates for his radiculopathy of the femoral and sciatic nerves did not accurately reflect his past history and current levels of severity of his disabilities.  He asserted that the pains he experienced have been the same pain he complained about since 1990, 2007, and 2010.  The Veteran testified that his radiculopathy pain was located in the same areas as when he was initially granted service connection.  

An October 2016 VA examination indicates that there was no radiculopathy of the femoral nerve, either side, on examination.  However, there were findings consistent with right lateral femoral cutaneous nerve syndrome.  The Veteran had mild incomplete paralysis of the sciatic nerves bilaterally.  The Veteran indicated that he had no sharp pain but had constant tingling and numbness since 2006.

Initially, with regards to the claims to an effective date earlier than October 14, 2014, for a compensable evaluation for radiculopathy of the femoral nerve, right and left lower extremities, the Veteran contended in a June 2015 notice of disagreement that he had complained of the same neuropathic pain since September 27, 2010.  However, the Veteran does not have the medical expertise to diagnose which nerve is impacted.  Although lay persons are competent to provide nexus statements on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), diagnosing a neurological disability and determining the etiology of such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Board finds that the first medical evidence of radiculopathy of the femoral nerve was the October 14, 2014 VA examination.  Thus, the Veteran is not entitled to a compensable rating prior to that date.

Concerning a rating in excess of 20 percent from October 14, 2014 for radiculopathy of the femoral nerve, the VA examiner indicated that the Veteran had severe incomplete paralysis of the anterior crural (femoral) nerve on examination.  This finding yields the Veteran a 30 percent disability rating from October 14, 2014 for each lower extremity.

With regards to the ratings for the sciatic nerve prior to October 14, 2014, the Board finds that the Veteran's disabilities are no more than mild prior to that date.  There were only minimal findings indicated in treatment notes; his symptoms treated with Lyrica.  

The October 14, 2014 examiner indicated that the Veteran's sciatic nerve disability resulted in moderately severe incomplete paralysis.  After this date, the only specific finding was one of mild incomplete paralysis by the October 2016 VA examiner.  Thus, the Veteran's sciatic nerve disability does not warrant a higher rating from October 14, 2014.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an effective date earlier than October 14, 2014, for a compensable evaluation for radiculopathy of the femoral nerve, right lower extremity is denied.

Entitlement to a 30 percent rating for radiculopathy of the femoral nerve, right lower extremity from October 14, 2014 is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to an effective date earlier than October 14, 2014, for a compensable evaluation for radiculopathy of the femoral nerve, left lower extremity is denied.

Entitlement to a 30 percent rating for radiculopathy of the femoral nerve, left lower extremity from October 14, 2014 is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the sciatic nerve, right lower extremity, prior to October 14, 2014, and in excess of 40 percent thereafter is denied.

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the sciatic nerve, left lower extremity, prior to October 14, 2014, and in excess of 40 percent thereafter is denied.

Entitlement to a disability rating in of 100 percent from May 8, 2013 for chronic kidney failure with hypertension associated with Focal Segmental Glomerulosclerosis is granted, subject to the regulations applicable to the payment of monetary benefits.






____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


